 



Exhibit 10.3
June 26, 2006
Tamra L. Koshewa
[Address on file with the Company]
Dear Tamra:
We are pleased to extend this offer of employment to you for the position of
Vice President Finance & Corporate Controller; reporting to Chris Black, Senior
Vice President & CFO. Below is an outline of the compensation and benefits
package that the Company is offering for your consideration:
     Position: Vice President Finance & Corporate Controller
     Departmental Responsibilities: Manage the accounting, financial reporting
and financial management operations of the Company.
     Salary Grade / Base Annual Salary: Grade 17 / $210,000. Your salary will be
paid on a semi-monthly basis, in accordance with ACL’s payroll practice and
procedures for salaried employees. Your salary will be subject to change from
time to time based upon your job performance.
     Annual Incentive Plan Eligibility: Target AIP bonus opportunity of up to
50% of actual base earnings. AIP bonus eligibility is determined by achievement
of overall company financial performance targets, departmental goals and objects
and individual performance measures which may be established by ACL from time to
time. All AIP bonus payments are subject to approval by the Compensation
Committee of the Board of Directors and will be calculated and disbursed
following the release of the Company’s audited financial results for the given
calendar year (generally occurring each February). Your 2006 incentive will be a
minimum of $70,000.
     Long-Term Incentive Eligibility: Target LTI opportunity equal to
approximately 75% of the value of your base annual salary. All LTI equity grants
are subject to the terms of ACL’s stock ownership plan(s), must be approved by
the Board of Directors, and are generally issued during the first calendar
quarter of each year. Components of the equity grants include stock options,
restricted stock units and performance restricted units.
     Also, ACL will made a one-time equity grant equal to $200,000 in value to
Tamra L. Koshewa, subject to the approval by Resolution of its Compensation
Committee. The grant will be shares of American Commercial Lines Inc. common
stock (“Restricted Stock Units”) for Officers and Directors, adopted by the
Board on January 10, 2005. The actual number of shares will be determined based
on the market close price on the date it is approved by the Compensation
Committee. This equity grant will vest 1/3 each year from the date the stock is
initially provided to you.
     Employee Benefits: As a salaried employee you will eligible to participate
in company-sponsored employee benefit programs that include, but are not limited
to ACL’s group medical, dental, vision, short- term and long-term disability,
life insurance and retirement savings plans. Details of the benefit programs are
contained in plan documents and summary plan descriptions that will be provided
to you once you begin employment with the Company.
     Vacation: You will be eligible for Four (4) weeks of vacation each calendar
year. Vacation accrual and scheduling are subject to ACL’s salaried vacation
policy.
     Pre-employment Screening: This employment offer is contingent upon
successful completion of a background investigation which may include passing a
company provided substance abuse screen.
     The foregoing summarizes the terms and conditions applicable to the
employment position being offered to you. However, should you accept this
position; you will be subject to the employment policies and procedures
generally applicable to salaried employees of ACL. This letter is provided for
informational purposes only and does not constitute an agreement or contract.
     Tamra, ACL is very excited about offering you this opportunity. We believe
you will make significant contributions toward our future success. We would
appreciate your consideration and acceptance of this offer by Wednesday,
June 28, 2006. Please indicate your acceptance by signing in the space provided
below and return via fax to 812-288-0413 or email to nick.fletcher@acbl.net.
     Regards,
/s/ Nick Fletcher
Nick Fletcher
Senior Vice President, Human Resources
812-288-0263
     By signing below, I agree too accept employment with ACL under the terms
outlined herein. I acknowledge and agree that my employment with ACL does not
breach any agreements with any other employer and I further agree to maintain
the secrecy of, and not to use in any way, any confidential or proprietary
information or trade secrets belonging to any other employer in the performance
of my duties for ACL. I understand and agree that this letter is provided for
information purposes only and does not guarantee employment for any definite
duration. I understand that I shall have the right to terminate my employment
with ACL at any time for any reason by providing ACL with reasonable notice and
the Company shall have the same right to discontinue my employment at any time
for any reason.

                 
 
  /s/ Tamra L. Koshewa
 
Tamra L. Koshewa       June 28, 2006
 
Date    

